Citation Nr: 1618090	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis with degenerative disc disease.

2.  Entitlement to a disability rating in excess of 10 percent prior to June 25, 2014 and 20 percent thereafter for radiculopathy of the right upper extremity. 

3.  Entitlement to a disability rating in excess of 10 percent prior to June 25, 2014 and 20 percent thereafter for radiculopathy of the left upper extremity.

4.  Entitlement to an effective date prior to November 23, 2009 for service connection for radiculopathy of the right and left upper extremities.  

5.  Entitlement to a total disability rating for unemployability (TDIU) due to service-connected disabilities prior to November 23, 2009.



REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The veteran had active duty service from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was denied service connection for cervical spondylosis with neurological defect in August 2005.  The Veteran appealed the decision to the Board, which denied service connection in August 2008.  The Veteran appealed to the Court of Appeals for Veterans Claims (CAVC), which granted a joint motion for remand in May 2009.  On remand, the Board granted entitlement to service connection for the cervical spondylosis with neurological defect in October 2009.  The Veteran appealed the assigned evaluation.  

During the course of that appeal, the Veteran was granted a separate compensable disability rating for radiculopathy of the right and left upper extremities in an October 2009 rating decision.  The Veteran also appealed that decision, requesting a higher disability rating for his radiculopathy.     

Additionally, the Veteran's claim for TDIU stems from the original appeal regarding a higher disability rating for his cervical spine disability.  TDIU was granted in a July 2014 rating decision effective November 23, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to November 23, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The manifestations of the Veteran's cervical spine disability more nearly approximates limitation of flexion to 15 degrees or less when considering the effects of pain and spinal fusion.  

2.  The preponderance of the evidence shows that the right upper extremity radiculopathy manifested with no more than mild incomplete paralysis of the upper radicular nerve group.  

3.  The preponderance of the evidence shows that the left upper extremity radiculopathy manifested with no more than mild incomplete paralysis of the upper radicular nerve group.

4.  Prior to November 23, 2009, the Veteran's neurological symptoms of his cervical disability did not manifest to a compensable degree.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for cervical spondylosis with degenerative disc disease have been met throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5239, 5242 (2015).

2.  The criteria for a disability rating of 20 percent for right upper extremity radiculopathy have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8510 (2015).

3.  The criteria for a disability rating of 20 percent for left upper extremity radiculopathy have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8510 (2015).

4.  The criteria for an effective date prior to November 23, 2009 for the grant of service connection for radiculopathy of the right and left upper extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claims and earlier effective date claim arise from his disagreement with the initial evaluations that were assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions have been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Disability Rating - Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Higher Initial Rating - Cervical Spine

The Veteran's cervical spondylosis and degenerative disc disease are rated under Diagnostic Codes 5239 for spondylolisthesis or segmental instability and 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Diagnostic Code 5242 also refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Board notes that intervertebral disc syndrome is rated based on incapacitating episodes under a separate formula.  As cervical spine degenerative disc disease is shown during the appeal, the Board will consider whether a higher disability rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Under that regulation, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

Factual Background

The Veteran was afforded a VA spine examination in November 2009.  Surgical fusion of C5/6 and C6/7 was noted.  The examiner commented that the Veteran had significant decreased range of motion consistent with having had two-level fusion.  He reported some numbness going down both arms into his hands, as well as radiating neck pain.  He had no bed rest because of the neck, nor did he have flare ups of neck pain.  Flexion of the cervical spine was to 45 degrees, with no additional loss of motion after repetitive use.  Deep tendon reflexes were 0 left biceps, 2+ left triceps, and 2+ left brachioradialis; on the right, 0 biceps, 1+ triceps, and 1+ brachioradialis.  Strength was 5/5.  Sensory examination was intact.  The impression was chronic neck pain with upper extremity numbness following surgical decompression and fusion at C5-6 and C6-7.  

A February 2010 private treatment record showed complaints of bilateral numbness in the hands and pain described as burning, aching, and radiating.  The examiner noted numbness and tingling in a C6 distribution.  The neurological examination showed diminished sensory examination also in a C6 distribution.  The Veteran's reflexes were normal.  

The Veteran was afforded a VA spine examination in February 2011.  He reported pain in his neck radiating to his upper extremities.  He also noted intermittent spasms, as well as some numbness and tingling in the posterior aspect of both hands.  He reported no flare-ups that incapacitate him, though he did have episodes of muscle spasms that increased pain.  The spasms cause him to stop activity until they pass.  Flexion of the cervical spine was to 45 degrees with pain at the endpoint.  There was no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, although there was increased pain and spasms.  The spasms were not palpable to the examiner.  Sensation was decreased to sharp and dull in the bilateral upper extremities, left worse than right.  Deep tendon reflexes were trace in the bilateral biceps and triceps.  Grip was 5/5.  The examiner assessed cervical spine degenerative disc disease and spondylosis, status post cervical fusion with radicular symptoms to the bilateral upper extremities.  

The Veteran was afforded a VA spine examination in December 2011.  He was diagnosed with cervical spine degenerative disc disease status post cervical fusion, and it was noted that he had intermittent radicular pain/numbness to bilateral upper extremities.  The Veteran reported flare ups occurring 2 times per month causing him to seek bed rest.  During these episodes he did not seek medical care or become completely incapacitated.  Cervical flexion was to 45 degrees or greater with pain at the endpoint.  Range of flexion was unchanged after repetitive use.  Muscle strength was normal, upper extremity deep tendon reflexes were hypoactive, and sensory examination was normal.  The Veteran reported mild intermittent pain and paresthesias and/or dysesthesias in the upper extremities.  The examiner opined that the Veteran had mild radiculopathy bilaterally, affecting the C5/C6 nerve roots.  There were no other neurologic abnormalities.  The examiner opined that the Veteran did not have intervertebral disc syndrome.  

In a July 2012 letter, a private physician, Dr. J.M., offered an opinion.  He relayed that the Veteran had a two level anterior cervical fusion with hardware at C5/6 and C6/7.  Doctor J.M. stated that the Veteran complained of a very limited range of motion with bilateral numbness in the hands.  The Veteran also felt that he had some weakness in his hands.  The Veteran further reported muscle spasms.  On examination, the Veteran was noted to have a somewhat flexed position of his cervical spine and appeared to be in obvious pain.  Strength was 5/5 except for 4/5 in the left wrist extensors.  Reflexes were normal.  Sensation was diminished in a C6 distribution bilaterally.  Assessment was intervertebral disc disorder with degeneration, brachial neuritis or radiculitis, degeneration of intervertebral cervical disc, and spondylolisthesis cervical spine.  

In a December 2012 letter, Dr. J.M., noted what appeared to be spontaneous fusion at C2/3 with a surgical fusion at C5/6 and C6/7.  According to Dr. J.M., the Veteran's limitation of motion was equivalent to ankylosis of the spine, and in a somewhat unfavorable position, that being some forward flexion with significant loss of the normal cervical lordosis.  

The Veteran was afforded a VA cervical spine examination in June 2014.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted that the Veteran had cervical degenerative disc disease status post fusion, with bilateral radiculopathy.  The Veteran reported pain in the neck and paresthesias/pain in the upper extremities.  The Veteran denied flare ups impacting the function of the cervical spine.  Forward flexion was to 30 degrees with pain beginning at 10 degrees.  Range of motion was unchanged after repetitive use testing.  Strength and sensory testing was normal.  Deep tendon reflexes were hypoactive.  The Veteran had mild intermittent pain, as well as mild paresthesias and/or dysesthesias, bilaterally.  According to the examiner, the Veteran had mild bilateral radiculopathy involving the C5/C6 nerve roots.  There were no other neurological abnormalities, nor was there ankylosis of the spine.  While the Veteran had intervertebral disc syndrome, he did not have any incapacitating episodes over the past 12 months.  

Analysis

The Veteran's cervical spine disability is currently evaluated at 20 percent disabling.  To receive a higher disability rating, the evidence must show forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The medical evidence reflects that the Veteran's cervical spine is fused at multiple joints.  Of note, ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

While the Veteran has consistently demonstrated greater than 15 degrees of forward flexion of the cervical spine, Dr. J.M. described the Veteran's limitation of motion as equivalent to ankylosis of the spine, and in a somewhat unfavorable position, that being some forward flexion with significant loss of the normal cervical lordosis.  Given the observation by Dr. J.M., and the comment by the November 2009 VA examiner that the Veteran had significant decreased range of motion consistent with having had two-level fusion, the Board finds the disability picture more nearly approximates forward flexion of the cervical spine to 15 degrees or less.  As such, a 30 percent rating is warranted throughout the appeal period.  

A rating in excess of 30 percent is not warranted at any point during the appeal.  To receive a higher disability rating, the evidence must show unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

While Dr. J.M. reported that the Veteran's limitation of motion is equivalent to ankylosis, and in a somewhat unfavorable position, the preponderance of the evidence indicates the Veteran does not have unfavorable ankylosis of the entire cervical spine.  First, examiners have specifically noted the Veteran does not have ankylosis of the entire cervical spine.  Second, while fusion is shown at some points of the cervical spine, it is not shown at all segments of the cervical spine.  This is supported by the consistent findings of at least some range of motion of the cervical spine, to include as recognized by Dr. J.M. in his above mentioned December 2012 statement.  

Prescribed bed rest has not been reported, alleged, or noted on examination.  As such, a higher rating cannot be assigned for incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In addition, examiners have consistently noted that other than radiculopathy the Veteran does not have additional neurological manifestations of his cervical spine disability.  As such, additional separate ratings for neurological manifestations are not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Therefore, the Veteran's cervical spine disability warrants a 30 percent disability rating, but no greater.  

Higher Initial Rating - Radiculopathy of the Upper Extremities

The Board will address the right and left upper extremity radiculopathy together as they stem from the same factual basis and are controlled by the same legal criteria.  The factual background is as stated above.  

The Veteran's bilateral upper extremity radiculopathy was rated 10 percent each prior to June 25, 2014 and 20 percent thereafter.  

When rating radiculopathy, the Board must first determine which nerve or nerve group is affected by the disability.  Here, the December 2011 VA examiner noted involvement of the C5/C6 nerve roots (upper radicular group).  The June 2014 VA examiner was also asked to specifically note which nerve or nerve group was involved in the Veteran's radiculopathy.  He too noted the C5/C6 nerve roots of the upper radicular group.  Radiculopathy related to the upper radicular group must be rated under Diagnostic Code 8510.  

Under that rating, complete paralysis of the upper radicular group with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected warrants a 70 percent disability rating for the major extremity and a 60 percent disability rating for the minor extremity.  Severe incomplete paralysis warranted a 50 percent disability rating for the major extremity and a 40 percent disability rating for the minor extremity.  Moderate incomplete paralysis warrants a 40 percent disability rating for the major extremity and a 30 percent disability rating for the minor extremity.  Mild incomplete paralysis warrants 20 percent disability rating bilaterally.  38 C.F.R. § 4.124a; Diagnostic Code 8510.  

Neuritis of the nerve group, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe, incomplete paralysis where there is nerve involvement.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.  Neuralgia of the nerve group, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720.

The Board notes that the Veteran's radiculopathy was consistently described as a C6 distribution, which is addressed under the upper radicular group for the fifth and sixth cervicals, as noted above.  Under that regulation, mild symptoms warrant a 20 percent disability rating bilaterally.  As the Veteran has had at least mild symptoms from November 2009, the Board finds that a 20 percent disability rating is warranted throughout the period on appeal, specifically prior to June 25, 2014.  

The Board must then address whether a higher disability rating is warranted throughout the entire period on appeal.  To receive a 40 percent disability rating in his major extremity and a 30 percent disability rating in his minor extremity, the evidence must show moderate incomplete paralysis of the upper radicular nerve group.  

The Board notes that the Veteran's radiculopathy has consistently been described as mild.  The Veteran's muscle examinations of the upper extremities were generally normal with only minor complaints.  The Veteran's sensory examinations were also more often than not described as normal, with occasional notes of numbness or tingling.  The Veteran's reflexes were hypoactive or absent on examination and he had complaints of pain and numbness in the upper extremities.  These complaints were most often described by the examiners as mild.  Therefore the Board finds that the Veteran's symptoms more nearly approximate that of mild incomplete paralysis of the upper radicular group.  

The Board finds that a disability rating of 20 percent, but no greater, is warranted for the entire period on appeal.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. 

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's cervical spine disability with radiculopathy is manifested by limited and painful motion with some muscle spasms, as well as numbness, pain, and hypoactive or absent reflexes of the upper extremities.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a, 4.124a.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of orthopedic symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board notes that the Veteran is currently receiving TDIU, effective November 23, 2009.  Thus, the combined effects of his disabilities are fully accounted for during this period.   Prior to that date, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

Earlier Effective Date - Radiculopathy of the Upper Extremities

The Veteran has asserted that his neurological symptoms, specifically his upper extremity radiculopathy, should have been rated as separate from the onset of his cervical spondylosis.  The Board acknowledges that the Veteran's cervical spondylosis was originally described as cervical spondylosis with neurological defect and degenerative disc disease.  Therefore, the issue of entitlement to a separate disability rating for radiculopathy could be addressed as part of the cervical spine higher initial rating claim or as an earlier effective date for the separate compensable rating for radiculopathy.  In any event, the Board must determine whether the Veteran's neurological symptoms manifested to a compensable degree prior to November 23, 2009.  

For a compensable separate disability rating to be assigned prior to November 23, 2009, the evidence must show mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  

In April 2006, a private examiner noted that motor strength was grossly symmetric in the upper extremities.  Additionally, the Veteran's reflexes were intact.  Although the Veteran reported pain radiating down both arms with numbness into the forearms and dorsum of the wrist, the examiner did not find any objective signs or symptoms of radiculopathy.

The remainder of the Veteran's treatment records do not indicate that the Veteran's radiculopathy manifested to a compensable degree prior to November 23, 2009.  The Veteran had some complaints of pain or numbness, but no objective findings.  Without any objective findings of radiculopathy, the Board finds that an earlier effective date for a separate compensable disability rating is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a disability rating of 30 percent, but no greater, throughout the period on appeal for cervical spondylosis with degenerative disc disease is warranted.

Entitlement to a disability rating of 20 percent, but no greater, throughout the period on appeal for radiculopathy of the right upper extremity is warranted. 

Entitlement to a disability rating of 20 percent, but no greater, throughout the period on appeal for radiculopathy of the left upper extremity is warranted.

Entitlement to an effective date prior to November 23, 2009 for service connection for radiculopathy of the right and left upper extremities is denied.


REMAND

The Board notes that the grant of an increased rating above may affect the Veteran's claim for entitlement to TDIU prior to November 23, 2009.  Currently the Veteran does not meet the schedular criteria for TDIU prior to that date; however, the RO must implement the increased rating granted above, which will alter the Veteran's rating during that period.  To avoid any prejudice to the Veteran, the RO should first adjudicate whether a TDIU is warranted prior to November 23, 2009 under 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

After implementation of the above grant, specifically the assignment of an increased rating for the grant of 30 percent for the cervical spine, and any other development deemed necessary, review the expanded record and determine if TDIU is warranted prior to November 23, 2009.  If the claim remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


